Case: 20-60207     Document: 00515620123         Page: 1     Date Filed: 10/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 29, 2020
                                  No. 20-60207
                                                                   Lyle W. Cayce
                                                                        Clerk
   Sheaneter J. Bogan,

                                                           Plaintiff—Appellant,

                                       versus

   MTD Consumer Group, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:14-CV-225


   Before Jones, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Sheaneter Bogan sued her former employer, MTD Consumer Group,
   alleging she was terminated because of her race and sex in violation of Title
   VII of the Civil Rights Act of 1964. 42 U.S.C. § 2000e-2 et seq. A jury found
   in her favor but awarded her only $1 in nominal damages, and after the
   district court denied her requests for reinstatement and front pay, she


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60207        Document: 00515620123          Page: 2   Date Filed: 10/29/2020




                                      No. 20-60207


   appealed.      We affirmed the denial of front pay but remanded for
   reconsideration on reinstatement because we concluded that two of the
   reasons noted by the district court for denying reinstatement were invalid.
   We instructed the district court to eliminate those reasons from its analysis
   and to reconsider the reinstatement claim accordingly.
             On remand, the district court followed our instructions, reconsidered
   the permissible factors, and came to the same conclusion. Bogan appealed
   again.      The district court did not abuse its discretion by denying
   reinstatement based on the two considerations we found permissible in the
   first appeal. Nor did it abuse its discretion by denying Bogan’s request for
   another evidentiary hearing and additional discovery.         Accordingly, we
   affirm.
                                           I.
             The facts of this dispute have already been detailed in our previous
   opinion in this case. See Bogan v. MTD Consumer Grp., Inc., 919 F.3d 332,
   335 (5th Cir. 2019). Suffice it to say that Bogan worked at MTD Consumer
   Group for nearly 20 years, pursued a degree in social work while working
   there, had disputes with her employer about her class and work schedules,
   and was eventually fired. Id.
             A jury found that MTD “discriminated against [Bogan] on the basis
   of her race and/or gender” but awarded her only nominal damages of $1. Id.
   Bogan requested front pay and reinstatement. Id.; 42 U.S.C. § 2000e-5(g)(1)
   (Title VII provides relief for victims of unlawful employment discrimination,
   and the district court has discretion to order reinstatement “or any other
   equitable relief [it] deems appropriate.”). The district court denied her
   request for front pay because Bogan failed to mitigate her damages. Bogan v.
   MTD Consumer Grp., Inc., 2017 WL 4158623, at *6 (N.D. Miss. Sept. 18,
   2017).      It also denied her request for reinstatement based on four




                                           2
Case: 20-60207      Document: 00515620123          Page: 3     Date Filed: 10/29/2020




                                    No. 20-60207


   considerations: (1) the low feasibility of returning Bogan to her previous
   position; (2) Bogan’s intent to change careers to social work; (3) MTD’s
   argument that it would have fired Bogan even in the absence of any alleged
   discrimination; and (4) sufficient discord between Bogan and MTD made
   reinstatement inappropriate. Id. at *5–6.
          We affirmed the denial of front pay, finding no clear error in the
   district court’s conclusion that Bogan did not mitigate her damages because
   she failed to “use reasonable diligence to obtain ‘substantially equivalent
   employment.’” Bogan, 919 F.3d at 336. However, we found that the district
   court should not have considered two of the four factors it used to make its
   reinstatement determination. Id. at 339.    While the first two factors
   “counsel[ed] against reinstatement,” as “Bogan’s position no longer
   ‘exist[ed] as it did during her employment’” and she “intended to change
   careers to social work,” the final two did not. Id. at 337–38. The jury rejected
   MTD’s defense that it would have fired Bogan even without any alleged
   discrimination, making the third factor impermissible. Id. at 337. The district
   court also should not have relied on discord between the parties because it
   neither cited any “specific instances” nor found that the acrimony was so
   great as to “irreparably damage[]” the relationship. Id. at 339 (citing Walther
   v. Lone Star Gas Co., 952 F.2d 119, 127 (5th Cir. 1992)).
          We then vacated the denial of reinstatement and remanded to the
   district court “for further proceedings without suggesting how [it] should
   exercise its discretion based on the two factors that remain or other
   permissible considerations that [it] may find relevant.” Bogan, 919 F.3d at
   340.
          The district court followed our instructions on remand. Bogan v.
   MTD Consumer Grp., 2020 WL 957414, at *1–4 (N.D. Miss. Feb. 27, 2020).
   It acknowledged that the jury rejected MTD’s defense that it would have




                                          3
Case: 20-60207      Document: 00515620123           Page: 4    Date Filed: 10/29/2020




                                     No. 20-60207


   terminated Bogan even without any discrimination and found that this factor
   “weighs in favor of reinstatement.” Id. at *3. It also found no “specific
   instances of discord” to support the denial of reinstatement.” Id.
          Nevertheless, these considerations alone did not “support an
   alternate result, particularly in light of the other factors[,] which weigh
   heavily against reinstatement.” Id. After once again denying Bogan’s
   request for reinstatement, the district court reaffirmed its denial of front pay
   because Bogan failed to mitigate damages, noting that front pay is not
   “automatic” even when reinstatement is denied. Id. at *3–4. It “relied
   solely on the evidence presented at trial and heard through post-trial
   motions” and denied Bogan’s requests for another evidentiary hearing and
   additional discovery because they were “unnecessary.” Id. at *4.
          Bogan appeals, contending that the district court abused its discretion
   by denying reinstatement based on the first two factors and by refusing to
   hold another evidentiary hearing or to allow additional discovery.
                                          II.
          The exercise of a district court’s equitable power to award front pay
   or reinstatement is reviewed for abuse of discretion. Deloach v. Delchamps,
   Inc., 897 F.2d 815, 822 (5th Cir. 1990). Both the decision whether to reopen
   the record and the denial of an evidentiary hearing are also subject to review
   for abuse of discretion. See Jones & Laughlin Steel Corp. v. Pfeifer, 462 U.S.
523, 551 (1983) (“On remand, the decision whether to reopen the record
   should be left to the sound discretion of the trial court.”); Brown v. Oil States
   Skagit Smatco, 664 F.3d 71, 80 (5th Cir. 2011) (“We review the district
   court’s denial of an evidentiary hearing for abuse of discretion.”).




                                          4
Case: 20-60207      Document: 00515620123          Page: 5    Date Filed: 10/29/2020




                                    No. 20-60207


                                         A.
          Reinstatement is the preferred equitable remedy under Title VII.
   Hansard v. Pepsi-Cola Metro. Bottling Co., Inc., 865 F.2d 1461, 1469 (5th Cir.
   1989). This court considers several factors when determining whether to
   award or deny reinstatement. See Palasota v. Haggar Clothing Co., 499 F.3d
474, 489 (5th Cir. 2007) (in reviewing a district court’s decision to award or
   deny reinstatement, we consider a number of factors, such as “whether
   positions now exist comparable to the plaintiff’s former position,” “whether
   reinstatement would require an employer to displace an existing employee,”
   “whether the plaintiff has changed careers,” and “whether animosity exists
   between the plaintiff and [the] former employer”).           “[E]xcept under
   extraordinary circumstances . . . innocent incumbents may not be displaced.”
Id.
          Courts generally award front pay if reinstatement is not appropriate or
   possible, but denying one does not necessarily result in awarding the other.
   Id.; Hadley v. VAM P T S, 44 F.3d 372, 376 (5th Cir. 1995) (“Front pay is an
   equitable remedy that can be employed when reinstatement is not feasible.”);
   Hansard, 865 F.2d at 1469–70 (instructing that if the district court “finds on
   remand that [Plaintiff] cannot be reinstated, the court must consider his
   failure to mitigate his damages in determining the extent to which, if at all,
   front pay is appropriate”) (emphasis added). In fact, this court has left open
   the possibility of denying both. In Hadley v. VAM P T S, we remanded to the
   district court for a reconsideration of its denial of front pay even though the
   district court also found reinstatement not feasible, leaving open the
   possibility that it would award neither. 44 F.3d at 374, 376–77 (remanding
   for reconsideration of front pay determination “[w]ithout expressing any
   opinion on how the court’s discretion should be exercised”). More recently,
   we affirmed a district court’s reduction of a successful plaintiff’s jury award,
   its award of only $1 in nominal damages, and its denial of both front pay and



                                          5
Case: 20-60207        Document: 00515620123              Page: 6       Date Filed: 10/29/2020




                                         No. 20-60207


   reinstatement. Schaeffer v. Warren Cty., Miss., 744 F. App’x 871 (5th Cir.
   2018) (per curiam), aff’g, 2017 WL 5709640, at *1–7 (S.D. Miss. Nov. 27,
   2017). It may be “unusual,” as we noted in Bogan’s first appeal, to deny both
   front pay and reinstatement, as well as “meaningful retrospective” relief,
   after a finding of discrimination, but it is not unheard of. Bogan, 919 F.3d at
   336. 1
            On appeal, Bogan contends that neither of the first two considerations
   support the district court’s denial of reinstatement. She claims that the
   “many changes” to her former position are not significant enough and that
   she did not successfully change careers to social work. Both claims are
   unavailing.
            We have already found that the district court properly determined
   that these two factors weigh against reinstatement. Id. at 337. Furthermore,
   as the district court noted, the record makes clear that these factors “weigh
   heavily against reinstatement.” Bogan, 2020 WL 957414, at *3. The position
   Bogan held no longer exists as it did when she worked at MTD, there have
   been substantial updates to the machine and process she worked on, and
   there is no room in MTD’s relevant departmental budget for additional
   employees. Reinstating Bogan would thus require displacing an innocent
   employee, which we disfavor except under “extraordinary circumstances.”
   Palasota, 499 F.3d at 489.
            The district court also relied on ample evidence confirming, as we did
   in the first appeal, that Bogan’s intent to change careers to social work
   counsels against reinstatement. Though she had not yet found full-time


            1
            Other circuits have also affirmed denials of both front pay and reinstatement
   under similar circumstances. See, e.g., Olivares v. Brentwood Indus., 822 F.3d 426, 430 (8th
   Cir. 2016) (affirming denial of both front pay and reinstatement when only nominal
   damages were awarded and no comparable positions were available).




                                                6
Case: 20-60207      Document: 00515620123          Page: 7     Date Filed: 10/29/2020




                                    No. 20-60207


   employment in social work, she demonstrated a clear pursuit of this new path
   by, among others, obtaining her social work degree and applying for multiple
   positions in the field.
          The district court did not abuse its discretion by denying both
   reinstatement and front pay here. See Schaeffer, 744 F. App’x at 871; Hadley,
44 F.3d at 376–77.
                                          B.
          “The mandate rule requires a district court on remand to effect our
   mandate and to do nothing else.” Gen. Universal Sys., Inc. v. HAL, Inc.,
   500 F.3d 444, 453 (5th Cir. 2007). We remanded to the district court “for
   further proceedings without suggesting how [it] should exercise its discretion
   based on the two factors that remain or other permissible considerations that
   [it] may find relevant.” Bogan, 919 F.3d at 340. Our only instruction was to
   reconsider its reinstatement determination “with two fewer factors on the
   ‘no reinstatement’ side of the scale.” Id.
          The district court did exactly that. Bogan insists that the district court
   should have allowed for additional discovery or held another evidentiary
   hearing at which she could present evidence of her willingness to accept a
   lower-paying role at MTD. She reminds us that a district court “may not
   disregard the explicit directives of [the appellate] court.” In re Abbott,
   956 F.3d 696, 710 (5th Cir. 2020) (quoting United States v. Matthews,
   312 F.3d 652, 657 (5th Cir. 2002)).
          But we did not instruct the district court to reopen discovery or hold
   additional evidentiary hearings. In fact, we were silent on the matter and
   declined to suggest how the district court should proceed. The district court
   did as we instructed and explained why the first two factors were sufficient
   to deny Bogan’s reinstatement, even without the remaining factors. Bogan,
   2020 WL 957414, at *2–3. Far from abusing its discretion or disregarding




                                          7
Case: 20-60207      Document: 00515620123          Page: 8    Date Filed: 10/29/2020




                                    No. 20-60207


   our directive, the district court followed our instructions and acted within its
   discretion to decline to reopen the record or hold another evidentiary
   hearing.
                                        ***
          Because the district court did not abuse its discretion, we affirm.




                                          8